Citation Nr: 0311385	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
mechanical lumbar pain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

The veteran served on active duty from May 1994 to May 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, in which the RO assigned a 10 percent rating for 
mechanical lumbar pain, following the initial grant of 
service connection.  

The veteran and her representative argue that degenerative 
disc disease at L5-S1 (June 1999 MRI report) is part of her 
service-connected disability.  Since the initial grant of 
service connection did not include degenerative disc disease, 
the issue is referred to the RO for appropriate action. 


FINDING OF FACT

Since the initial grant of service connection, the disability 
of the lumbar spine is manifested by no more than slight 
limitation of motion without functional loss due to pain and 
without evidence of muscle spasm on extreme forward bending 
or loss of lateral spine motion unilaterally in the standing 
position.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for mechanical lumbar pain have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

While the claims was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  The RO had 
previously obtained VA records from the Tuscaloosa VA Medical 
Center, which were identified by the veteran.  In the May 
2002 Supplemental Statement of the Case, the RO notified the 
veteran that her claim was denied because neither muscle 
spasm on extreme forward nor unilateral loss of lateral spine 
motion in the standing position was demonstrated.  In a May 
2002 letter, the RO notified the veteran of the VCAA.  The 
veteran was told to submit medical evidence to support her 
claim for an increase in her service-connected disability.  
She was informed that VA would obtain records from other 
Federal agencies she so identified and from doctors who have 
treated her, if she provided authorization for release of her 
medical records.  Since then, the veteran has not identified 
any additional evidence to substantiate her claim.  For these 
reasons, the Board concludes that the duty-to-notify 
provisions of the VCAA have been complied with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO obtained VA 
records and provided a VA medical examination.  At her 
request, the veteran was scheduled for a hearing, but she did 
not appear and she did not reply to the offer by the RO to 
reschedule the hearing.  The RO also scheduled her for a 
second VA examination, but she declined the examination.  
Without the veteran's cooperation in appearing for a hearing 
and reporting for a VA examination and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Procedural and Factual Background 

The service medical records disclose that the veteran had a 
six-month history of chronic, nonradiating back pain in the 
L4-S1 region in the left sacroiliac joint, which was 
unresponsive to conservative treatment and physical therapy.  
There was no history of an injury but the veteran did 
experience pain with lifting and bending while working in the 
postal service.  The initial assessment was mechanical lumbar 
pain of unknown etiology.  X-rays revealed no alignment or 
bony abnormality.  A bone scan of the lumbar spine was 
normal. 

After service in 1998, the veteran filed her original 
application for VA disability compensation for a low back 
injury. 

In the December 1998 rating decision, the RO granted service 
connection for mechanical lumbar pain and assigned a 10 
percent rating under Diagnostic Code 5295.  The veteran then 
appealed the 10 percent rating.  Since the veteran is 
appealing the initial rating following the initial rating 
grant of service connection, the practice known as staged 
ratings, that is, separate ratings may be assigned for 
separate periods of time based on facts found, applies.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

General Policy in Rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4. 

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1  Various 
reports are to be reconciled into a consistent picture so 
that the current rating reflects the elements of disability 
present.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

Functional loss due to pain is to be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the lumbar spine in the context of a major joint, 
additional factors for consideration include weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45.

Applicable Diagnostic Codes 

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, a 10 
percent rating is warranted for characteristic pain on 
motion.  The criteria for the next higher rating, 20 percent, 
are muscle spasm on extreme forward bending or unilateral 
loss of lateral spine motion in the standing position. 

Also applicable in this case is DC 5292 that provides a 10 
percent rating for slight limitation of motion of the lumbar 
spine and a 20 percent rating for moderate limitation of 
motion of the lumbar spine.  As referred to in the 
INTRODUCTION, degenerative disc disease has not been 
adjudicated as part of the service-connected disability so 
consideration under Diagnostic Code 5293 (intervertebral disc 
syndrome) is not warranted.

Evidence 

On initial VA examination in November 1998, the veteran 
complained of back pain across the lower back that did not 
radiate to the lower extremities.  She stated that the pain 
was sometimes worse even on sneezing.  She indicated that she 
could not lift more than 30 pounds or sit in one place or 
drive for more than an hour without having to get up and move 
around to prevent stiffness and pain.  She stated that she 
was working and that she took pain relief medication once or 
twice daily depending on the pain.  She said that she had to 
sleep on her side because of back pain.  There was no history 
of surgery or hospitalization.  The examiner noted that the 
veteran had a back support but she usually did not wear it. 

Examination revealed tenderness over the lumbosacral region.  
Posture was normal. Flexion was normal and she could touch 
her toes.  Extension was normal from 0 to 30 degrees.  
Lateral bending was from 0 to 35 degrees on each side.  
Rotation was normal from 0 to 30 degrees on each side.  The 
neurological examination was normal.  Gait was normal.  X-
rays revealed a slight accentuation of the lumbar lordosis, 
but no fractures or bony abnormality.  The impression was 
chronic low back pain with normal X-ray and neurological 
examination. 

VA outpatient records, covering the period from 1998 to 1999, 
disclose that on a physical therapy consult the same day as 
her VA examination, range of motion was 65 degrees of 
flexion; 10 degrees of extension; lateral bending, 15 degrees 
on the right and 20 degrees on the left; and rotation, 20 
degrees on the right and 25 degrees on the left.  

In May 1999, the veteran was seen for a complaint of mild 
lower back pain.  She reported taking aerobics and weight 
training three times a week.  No objective findings were 
reported.  In June 1999, she requested a letter to document 
of her service-connected disability.  She reported increased 
back pain, especially when sitting, and difficulty sleeping 
and driving long distances.  No objective findings were 
reported. 

After receipt of the VA treatment records and the June 1999 
MRI report, the RO determined that the veteran should be 
reexamined.  As noted previously, the veteran declined to be 
examined.  When a veteran fails to report for an examination 
scheduled in conjunction with an original claim, as here, the 
claim shall be based on the evidence of record.  38 C.F.R. 
§ 3.655(b). 


Analysis 

The VA examination report shows that the veteran's flexion 
was normal and she was able to touch her toes without 
evidence of muscle spasm.  Also her posture and gait were 
described as normal and she was able to laterally bend to 
each side.  In addition, the physical therapy findings showed 
flexion without muscle spasm and lateral bending to each 
side.  These findings do not approximate or equate to the DC 
5295 criteria of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position.  

As for limitation of motion under DC 5292, the veteran had 
range of motion in all planes and on the report of VA 
examination, flexion, extension and rotation were described 
as normal and lateral bending was to 35 degrees on each side.  
While the ranges of motion were slightly less on the physical 
therapy consult, conducted the same day, reconciling the 
reports into a consistent picture, the findings do not 
approximate or equate to moderate limitation of motion of the 
lumbar spine.  

As for functional loss due to pain, while the veteran 
describes reduced activities, such as lifting and sitting and 
driving, she has also reported that she is involved in 
aerobics and weight training three times a week.  Moreover, 
during the VA examination and the physical therapy consult, 
pain was not noted by the examiners when the veteran was 
undertaking the ranges of motion.  Also, except for pain, no 
other pathology has been adjudicated as associated with the 
service-connected back disability.  For these reasons, 
functional loss due to pain is not supported by adequate 
pathology or objectively by visible behavior of the veteran 
undertaking the motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995).  As for the additional factors 
such weakened movement, excess fatigability, incoordination, 
and pain on movement, none is objectively demonstrated.  
38 C.F.R. § 4.45.  



During the entire appeal period, the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent and the benefit-of-the-doubt provisions of 38 
U.S.C.A § 5107(b) do not apply.


ORDER

An initial rating in excess of 10 percent for mechanical 
lumbar pain is denied. 


	                        
____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

